Opinions of the United
2004 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


7-8-2004

Chi v. Atty Gen USA
Precedential or Non-Precedential: Non-Precedential

Docket No. 03-2446




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2004

Recommended Citation
"Chi v. Atty Gen USA" (2004). 2004 Decisions. Paper 516.
http://digitalcommons.law.villanova.edu/thirdcircuit_2004/516


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2004 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                       NOT PRECEDENTIAL




                 IN THE UNITED STATES COURT
                          OF APPEALS
                     FOR THE THIRD CIRCUIT


                             NO. 03-2446




                      HARYANTO RUSLI CHI,
                           Petitioner

                                  v.

                 JOHN ASHCROFT,
 ATTORNEY GENERAL OF THE UNITED STATES OF AMERICA,
                    Respondent




On Petition for Review of an Order of the Board of Immigration Appeals
                           No. A78-687-300


           Submitted Pursuant to Third Circuit LAR 34.1(a)
                            July 2, 2004


  BEFORE: AM BRO, ALDISERT and STAPLETON, Circuit Judges

                     (Opinion Filed July 8, 2004)
                                OPINION OF THE COURT




STAPLETON, Circuit Judge:


       Appellant-Petitioner sought asylum and relief from removal, claiming that he had

suffered past persecution and had a well-founded fear of future persecution in Indonesia

on account of his Chinese ethnicity. The immigration judge (“IJ”) found that petitioner

had suffered past persecution as a result of his property loss during riots in Indonesia in

May 1998 and that he had thus established a rebuttable presumption of future persecution.

The IJ further found that changes in conditions in Indonesia did not overcome the

presumption of future persecution and granted petitioner’s application for asylum.

       The Service then appealed to the Board of Immigration Appeals (“BIA”), arguing,

inter alia, that the property loss suffered by petitioner did not amount to past persecution

and that he did not possess a well-founded fear of future persecution in light of the record

evidence that he had safely relocated to Bali during the riots, that he had returned to live

without incident in Jakarta after the rioting, and that his ex-wife and children, who are

also ethnically Chinese, continued to reside unmolested in Jakarta.

       The BIA held that petitioner’s loss of property during the 1998 riots did not

constitute past persecution and that he had no well-founded fear of future persecution in

                                              2
light of his safe internal relocation during the riots and his family’s continued safety in

Indonesia.

       Petitioner now seeks review of the BIA’s order denying asylum and withholding of

removal.

       Petitioner lost cash and property worth approximately $13,000 when rioters looted

and burned the building in Jakarta where he worked. The building was owned by a

Chinese bank and rented by petitioner’s employer, an Indonesian stock brokerage firm.

This incident is the sole basis for petitioner’s claim that he has shown past persecution.

After this incident, petitioner relocated to Bali and was not harmed there.

       The BIA held that the destruction of the office building in which petitioner had his

office did not constitute persecution of him. While there was evidence that the building

may have been destroyed because it was owned by a Chinese bank, the BIA was

unwilling to conclude that it was destroyed because petitioner had his office in the

building. There is substantial evidence to support this position of the BIA. Since “all

persons who rented office space in that building were affected, whether or not they were

Chinese,” petitioner, in the BIA’s view, had not been persecuted within the meaning of

the INA. We are unwilling to say that this was an unreasonable interpretation of the

concept of persecution under that Act and, accordingly, defer to that interpretation.

Ahmed v. Ashcroft, 341 F.3d 214, 217 (3d Cir. 2003).

       There was also substantial evidence to support the conclusion that petitioner could



                                              3
avoid future persecution by relocating in Indonesia.

       The petition for review will be denied.




                                            4